Citation Nr: 1210178	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to February 1947. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2010.

In February 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Following the hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertions of some noise exposure related to firing weapons during basic training as credible and consistent with the circumstances of his service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no persuasive evidence of hearing loss for many years after service, and the most probative opinion evidence on the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss weighs against the claim.

4.  There is no persuasive evidence of tinnitus for many years after service, and the most probative opinion evidence on question of whether there exists a medical nexus between the Veteran's in-service noise exposure and current tinnitus weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for bilateral hearing loss and for tinnitus, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2009 rating decision reflects the initial adjudication of each claim after issuance of this letter.  Hence, the August 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the report of July 2010 VA audiological evaluation.  Also of record and considered in connection with the appeal is the transcript of the February 2012 Board video-conference hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim for service connection, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board's analysis of the Veteran's claims for service connection has been undertaken with these heightened duties in mind. 

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for bilateral hearing loss and for tinnitus must be denied.

The Veteran asserts that his exposure to loud noise in service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, the Veteran alleges that he was exposed to various weapons firing on the firing range during basic training.

As noted, the Veteran's service treatment records are not available.  Accordingly, there is no evidence of hearing loss during service.  However, the absence of hearing loss disability for VA purposes during service is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post service upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

While there is no documented occurrence of acoustic trauma during service, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grotveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to gunfire while training on the firing range.  The Veteran's DD-214 lists his military occupational specialty (MOS) as basic soldier.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some noise from weapons fire during service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See U.S.C.A. § 1154.

The first medical evidence of hearing loss and tinnitus was an October 2009 private audiological evaluation.  The Veteran reported current hearing loss and tinnitus that began in service.  He stated that he was exposed to noise from truck engines, aircraft, machine gun, and pistol fire.  The impression was binaural hearing loss and tinnitus.  The audiologist, L. I., concluded that it was just as likely as not that at least some of the Veteran's current hearing loss and tinnitus are the result of in-service noise exposure.  

The Veteran was afforded a VA audiological evaluation in July 2010.  He then complained of bilateral tinnitus and hearing loss, since service.  The Veteran stated that most of his noise exposure came from artillery fire and mortar explosions during basic training.  The Veteran reported post-service occupational noise exposure as a welder, heavy machinery operator, and airplane mechanic.  He stated that he did not use hearing protection at work on a consistent basis.  The Veteran also reported a history of recreational noise exposure from hunting without hearing protection.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
30
25
25
70
75
LEFT
30
25
20
35
55

The Veteran's speech discrimination score was 72 percent in the right ear and 80 percent in the left ear.  The impression was mild sensorineural hearing loss through 500 Hertz and moderate to severe sensorineural hearing loss from 3000 to 8000 Hertz in the right ear, and mild sensorineural hearing loss through 500 Hertz and mild to moderate sensorineural hearing loss from 4000 to 8000 Hertz in the left ear.  The examiner concluded that it is less likely than not that the Veteran's current hearing loss and tinnitus are related to service.  

In the report of a June 2011 private audiological evaluation, M. W., an audiologist, opined that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to his military experience as an airplane mechanic. 

Clearly, the report of the July 2010 VA audiological evaluation reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and that the Veteran currently suffers from tinnitus.  Also, as noted, the Board has accepted the Veteran's assertions pertaining to noise exposure in service.  However, each claim must, nonetheless, be denied on the basis of medical nexus.

During the February 2012 Board hearing and in various statements, the Veteran has asserted that his hearing loss and tinnitus began during service and has continued to the present.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 93.  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, although the Veteran is competent to state that his hearing loss and tinnitus had their onset during service, the Board finds that these statements are not considered persuasive when considered in light of other, probative evidence of record. 

The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of any bilateral hearing loss or tinnitus until 2009-more than 61 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the fact that there are no documented complaints or treatment for hearing loss or tinnitus for 61 years after discharge belies the current reports of continuity of symptomatology in connection with the claims for monetary benefits.  
 
The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  On one hand, private audiologists, L. I. and M. W. stated that the Veteran's hearing loss and tinnitus were at least as likely as not related to service.  On the other hand, the July 2010 VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were less likely than not related to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As noted, L. I. a private audiologist, stated that it was at least as likely as not that "some" of the Veteran's hearing loss and tinnitus were the result of noise exposure in service.  However, there is no indication that she reviewed the Veteran's claims file.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  In addition, she did not provide any rationale to support her opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the October 2009 opinion from L. I. is accorded little probative weight.

In June 2011, M. W., a private audiologist, also provided an opinion that it was at least as likely as not that the Veteran's current hearing loss and tinnitus were related to the Veteran's service "as an airplane mechanic".  He provided a rationale for his opinion, stating that exposure to excessive noise from aircraft, engines, machine guns, and rifles result in acoustic trauma and tinnitus.  However, as noted, the Veteran's MOS was basic soldier and he reported working as an airplane mechanic after service (see July 2010 VA audiological evaluation report).  The Board points out that, as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise-here, that the Veteran served as an airplane mechanic during service-has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

By contrast, the Board accepts as highly probative of the medical nexus question the opinion of the July 2010 VA examiner.  In a July 2010 VA examination report, the examiner provided an opinion that the Veteran's current bilateral hearing loss and tinnitus were less likely than not related to military service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's assertions of continuity of hearing loss and tinnitus during service and since service, as well as pertinent post-service medical records.  The examiner also provided a rationale for his opinion; stating that while the Veteran had only a short period of military service 63 years ago, he had a history of significant occupational and recreational noise exposure post-service.  Thus, the most persuasive medical opinion on the question of etiology of current bilateral hearing loss and tinnitus weighs against each claim.

As discussed above, the Board has determined that the Veteran's assertions as to continuity of symptoms are not persuasive.  The Board also notes that, to whatever extent the assertions of the Veteran and/or his representative are offered in an attempt to establish that the Veteran has current bilateral hearing loss and tinnitus that are medically related to service, such attempt must fail.  The matter of medical etiology upon which each claim turns is a matter within the province of trained, medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


